David Newbern, Judge, dissenting. The commission had ample substantial evidence upon which to conclude the injury and consequent surgery was not the cause of the stroke. The majority opinion of this court quotes extensively from the dissenting commissioner’s opinion which criticized Dr. Fletcher’s report. The commissioners’ job was to determine the preponderance of the evidence, whereas ours is to determine whether there was substantial evidence to support the commissioners’ determination. I find no fault with the dissenting commissioner’s review of Dr. Fletcher’s report, but I regard it as irrelevant to our determination. I am more impressed with Dr. Fletcher’s testimony before the commission: Q. Dr. Fletcher, assuming that we’re dealing with what you say in terms of the thrombophlebitis factors, is this something that would have occurred without the knee problem, the knee accident occurring? A. Yes, sir, most probably. He further stated it was more likely than not that the condition of the claimant was not caused by the accident and surgery. I certainly agree with our decision in American Can Co. v. McConnell, 587 S.W. 2d 583 (Ark. App. 1979), and with the part emphasized by the majority opinion in this case. However, in that case we affirmed the commission’s determination in favor of a claimant even though medical evidence was inconclusive. I agree with the majority that there was ample substantial evidence to hold in favor of the claimant here. Had the commission done so, I would have voted to affirm. As it did not, I see only the substantial evidence question, and Dr. Fletcher’s testimony alone is sufficiently substantial for me to say the commission’s decision should be affirmed.